 1
                                                                            —'~-'~
 2                                                       CLERK, lL~, F!_ _p
                                                                   'r.~:~^RI~TCn~~RT
 3
                                                              ~~T I ~ Z018
 4
                                                      CLNTir<L u; ~-~~'~"
 5
 6
 7
 s                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10
11            STATES OF AMERICA,                  Case No.: S~C~ -~~ - ~ 5`~ - DVS
12                            Plaintiff,          ORDER OF DETENTION AFTER
                                                  HEARING
13                vs.                                         m.P. 32.1(x)(6); 18 U.S.C.
                                                  ~ § 3143(x)]
14
       L~ ~~s S~nc4~Z
15                            Defendant.
16
17        The defendant having been arrested in this District pursuant to a warrant issued
18   y the United States District Court for the   G~>~~n~ ~~is~. o~ ~~A
19 or alleged violations) ofthe terms and conditions of his/her [probation][supervised
20 elease]; and
21        The Court having conducted a detention hearing pursuant to Federal Rule of
22   riminal Procedure 32.1(x)(6) and 18 U.S.C. § 3143(x),
23       The Court finds that:
24      (~The defendant has not met his/her burden of establishing by clear and
25       convincing evidence that he/she is not likely to flee if released under 18 U.S.C. §
26       3142(b) or (c). This finding is based on     u nkro~~. ti~ckU ~.~~ ~ bA~~ ~
2~          fescvv~es •    ns~ar.~ c~~~e a o.~;c~n5     c,~~. ~'ov,c~~~r,~   wor~C'n.r,'~

28
 1
 2
 3        and/or
 4      (v~The defendant has not met his/her burden of establishing by clear and
 5       convincing evidence that he/she is not likely to pose a danger to the safety of any
 6       other person or the community if released under 18 U.S.C. § 3142(b) or (c). This
 7       finding is based on     ~r~~,~~Q1 ~~~~~~       ',r `~a~~ a\\eaG~;o~ns
 8
 9
10
11
12
13       IT THEREFORE IS ORDERED that the defendant be detained pending further
14   evocation proceedings.
15
16   SATED:        I~~- I~- ~~
                                             N E. SCOTT
17                                       UNITED STATES MAGISTRATE JUDGE
18
19
20
21
22
23
24
25
26
27
28

                                        Page 2 of2
